DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species I, which includes the subject matter directed toward Figs. 2 and 3A, the protrusion component that requires rotation to be liftable in the reply filed on 12/16/2020 is acknowledged.  The traversal is on the ground(s) that searching the different species would not significantly increase the search burden.  This is not found persuasive because this argument is not supported by any evidence, and thus is considered as merely conclusory statements.
The requirement is still deemed proper and is therefore made FINAL.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2017-162695, filed on 08/25/2017.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 05/14/2020 and 08/23/2018 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the references contained within information disclosure statements are being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “20a” has been used to designate both mounting table and base, as stated in paragraph [0041] of the published specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 7 is objected to because of the following informalities:  claim 7 reads as follows "wherein the the assembly ", which is grammatically incorrect.  Appropriate correction is required.

Claim Interpretation
Applicant is put on notice of the Examiner’s claim interpretation of certain claim elements.  Specifically, the limitation that recites “singular point of a temperature distribution”, as in claim 2, reads on “the position at which the flow of the coolant changes”, as stated in paragraph [0042] of the published specification.  Examiner points out that this is the position of flow change, as opposed to a specific structure that causes the flow change.
Additionally, the Examiner interprets the limitation that recites “a central portion of the coolant flow channel is … at which a direction of a flow of the coolant changes”, as in claim 4, reads on “the coolant flows inward in the spiral flow channel 24a in a clockwise direction. The coolant changes the flow direction at the central portion, and the coolant flows outward in the spiral flow channel 24a in the counterclockwise direction to exit from the outlet hole 24c”, as stated in paragraph [0041] of the published specification.

Moreover, the Examiner interprets the limitation that recites “in response to the electric power supplied to the heater”, as in claim 10, reads on any response to a variable associated with electric power coursing through a heater (i.e., current, voltage, resistance, heat, etc.).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 6, and 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  U.S. Patent Application Publication No. 20150187625 (hereinafter Busche).
Regarding claim 1, Busche discloses an assembly (chuck assembly 142, paragraph [0036] and Fig. 1, reproduced below, Busche).

    PNG
    media_image1.png
    493
    362
    media_image1.png
    Greyscale

Additionally, Busche discloses a base (a middle plate 514, paragraph [0057] and Figs. 9-11, Busche) in which the coolant flow channel (supply plenums 532, cooling chambers 530, and return plenums 566, Figs. 9-11, Busche) is formed (“[t]he supply ports provide the coolant to one or more supply plenums 532 between the bottom plate 516 and the middle plate 514”, paragraph [0064] and Figs. 9-11, reproduced below, Busche); and a protrusion component (valve 536, Figs. 9-11, Busche) that is disposed in the flow channel (supply plenums 532, cooling chambers 530, and return plenums 566, Figs. 9-11, Busche), wherein the protrusion component is liftable or rotatable (“[t]he valve plug or valve body [536] Busche).

    PNG
    media_image2.png
    155
    373
    media_image2.png
    Greyscale

Regarding claim 2, Busche discloses all of the limitations of independent claim 1, which claim 2 depends upon, as discussed above.  Additionally, Busche discloses wherein the protrusion component (valve 536, Figs. 9-11, Busche) is disposed at a singular point of a temperature distribution (“[b]y moving the valve plug manually or automatically, the flow through each individual cooling zone can be adjusted”, paragraph [0061], Busche) in the coolant flow channel (supply plenums 532, cooling chambers 530, and return plenums 566, Figs. 9-11, Busche).
Regarding claim 6, Busche discloses all of the limitations of independent claim 1, which claim 6 depends upon, as discussed above.  Additionally, Busche discloses wherein the protrusion component (valve 536, Figs. 9-11, Busche) is a screw (“[t]he valve plug or valve body [536] is threaded against the bottom plate and can be moved up and down through rotation”, paragraph [0061] and Figs. 9-10, Busche).
Busche discloses a substrate processing apparatus (plasma etch system 100, Fig. 1, reproduced below, Busche) comprising:  a mounting table (chuck assembly 142, paragraph [0036] and Fig. 1, Busche) disposed in a processing container (grounded chamber 105, paragraph [0037] and Fig. 1, Busche), wherein an object to be processed (workpiece 110, paragraph [0037] and Fig. 1, Busche) is placed on the mounting table (chuck assembly 142, paragraph [0036] and Fig. 1, Busche); an upper electrode (plasma generating element 135, paragraph [0037] and Fig. 1, Busche) disposed to face the mounting table (chuck assembly 142, paragraph [0036] and Fig. 1, Busche).

    PNG
    media_image1.png
    493
    362
    media_image1.png
    Greyscale

Busche discloses an assembly (cooling base assembly 144, paragraph [0038] and Fig. 1, Busche) provided with a coolant flow channel (supply plenums 532, cooling chambers 530, and return plenums 566, Figs. 9-11, Busche), wherein the assembly (cooling base assembly 144, paragraph [0038] and Fig. 1, Busche) provided with the coolant flow channel (supply plenums 532, cooling chambers 530, and return plenums 566, Figs. 9-11, Busche) includes a base (a middle plate 514, paragraph [0057] and Figs. 9-11, Busche) in which the coolant flow channel (supply plenums 532, cooling chambers 530, and return plenums 566, Figs. 9-11, Busche) is formed and a protruding component (valve 536, Figs. 9-11, Busche) disposed in the coolant flow channel, the protruding component being liftable or rotatable (“[t]he valve plug or valve body [536] is threaded against the bottom plate and can be moved up and down through rotation”, paragraph [0061] and Figs. 9-10, Busche), and wherein the assembly (cooling base assembly 144, paragraph [0038] and Fig. 1, Busche) provided with the coolant flow channel (supply plenums 532, cooling chambers 530, and return plenums 566, Figs. 9-11, Busche) is disposed in at least one of the mounting table (chuck assembly 142, paragraph [0036] and Fig. 1, Busche) and the upper electrode (plasma generating element 135, paragraph [0037] and Fig. 1, Busche).

    PNG
    media_image3.png
    230
    326
    media_image3.png
    Greyscale

Regarding claim 10, Busche discloses a method of controlling (Fig. 19, reproduced below, Busche) an assembly (chuck assembly 142, Fig. 1, Busche) provided with a coolant flow channel (supply plenums 532, cooling chambers 530, and return plenums 566, Figs. 9-11, Busche).	

    PNG
    media_image4.png
    372
    249
    media_image4.png
    Greyscale

Busche discloses wherein the assembly (chuck assembly 142, Fig. 1, Busche) provided with the coolant flow channel (supply plenums 532, cooling chambers 530, and return plenums 566, Figs. 9-11, Busche) includes a base (a middle plate 514, paragraph [0057] and Figs. 9-11, Busche) in which the coolant flow channel is formed, a protrusion component (valve 536, Figs. 9-11, Busche) disposed in the coolant flow channel (supply plenums 532, cooling chambers 530, Busche), and a heater (“the chuck assembly 142 may include different heater zones, such as a center zone 141 and edge zones 199, each zone 141, 199 may be independently controllable to the same or to different temperature set points”, paragraph [0038] and Fig. 1, Busche).

    PNG
    media_image5.png
    196
    462
    media_image5.png
    Greyscale

Further, Busche discloses wherein the method includes supplying the coolant at a predetermined temperature (“[t]he controller 170 may include a temperature controller 175 to execute temperature control algorithms (e.g., temperature feedback control) and may be either software or hardware or a combination of both software and hardware”, paragraph [0039] and Fig. 1, Busche) to the coolant flow channel (the temperature controller 175 is coupled to first, second, and third heat exchanger (HTX) 177-179, paragraph [0040] and Fig. 1, Busche), supplying predetermined electric power to the heater (“[h]eat is provided by the heater power (Q heater) 223”, paragraphs [0044]-[0045] and Fig. 3, Busche), and controlling vertical movement or rotation of the protrusion component (valve 536, Figs. 9-11, Busche) in response to the electric power Busche).  Further, Busche discloses “[i]n addition the ESC may be calibrated to a deliberately non-uniform temperature profile. This may be used to compensate for chamber level asymmetries” (paragraph [0091] and Fig. 19, Busche).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-10  are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 20150187625 (hereinafter Busche).
Regarding claim 1, Busche discloses an assembly (chuck assembly 142, paragraph [0036] and Fig. 1, reproduced below, Busche).

    PNG
    media_image1.png
    493
    362
    media_image1.png
    Greyscale

Additionally, Busche discloses a base (top plate 512, a middle plate 514, and a bottom plate 516, paragraph [0057] and Figs. 9-11, Busche) in which the coolant flow channel (supply plenums 532, cooling chambers 530, and return plenums 566, Figs. 9-11, Busche) is formed (“[t]he supply ports provide the coolant to one or more supply plenums 532 between the bottom plate 516 and the middle plate 514”, paragraph [0064] and Figs. 9-11, reproduced below, Busche); and a protrusion component (valve 536, Figs. 9-11, Busche) that is disposed in the flow channel (supply plenums 532, cooling chambers 530, and return plenums 566, Figs. 9-11, Busche), wherein the protrusion component is liftable or rotatable (“[t]he valve Busche).

    PNG
    media_image2.png
    155
    373
    media_image2.png
    Greyscale

In this obviousness rejection, the Examiner will take a slightly different interpretation of the recited base.  Specifically, the Examiner will interpret the coolant flow channel as being contained within a single, integral element (i.e., the base).
Further, Busche discloses “the three plates may be joined together with screws, welding, brazing, adhesives or some combination of these approaches and techniques” (paragraph [0072]).  In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) (A claim to a fluid transporting vehicle was rejected as obvious over a prior art reference which differed from the prior art in claiming a brake drum integral with a clamping means, whereas the brake disc and clamp of the prior art comprise several parts rigidly secured together as a single unit. The court affirmed the rejection holding, among other reasons, "that the use of a one piece 
Therefore, the Examiner takes the position that a person of ordinary skill in the art would have found it obvious to consider the top plate 512, the middle plate 514, and the bottom plate 516, as an integral, single structural element (i.e., the base).
Regarding claim 2, Busche discloses all of the limitations of independent claim 1, which claim 2 depends upon, as discussed above.  Additionally, Busche discloses wherein the protrusion component (valve 536, Figs. 9-11, Busche) is disposed at a singular point of a temperature distribution (“[b]y moving the valve plug manually or automatically, the flow through each individual cooling zone can be adjusted”, paragraph [0061], Busche) in the coolant flow channel (supply plenums 532, cooling chambers 530, and return plenums 566, Figs. 9-11, Busche).
Regarding claim 3, Busche discloses all of the limitations of independent claim 1, which claim 3 depends upon, as discussed above.  Additionally, Busche discloses wherein an inlet hole (coolant supply ports 562, paragraph [0064] and Fig. 11, Busche) through which the coolant enters (“provide the coolant to one or more supply plenums 532 between the bottom plate 516 and the middle plate 514”, [0064] and Fig. 11, Busche) and an outlet hole (return ports 564, paragraph [0064] and Fig. 11, Busche) from which the coolant exits (“[t]he return ports conduct the Busche) are formed in the coolant flow channel (supply plenums 532, cooling chambers 530, and return plenums 566, Figs. 9-11, Busche), and wherein the inlet hole (coolant supply ports 562, paragraph [0064] and Fig. 11, Busche) and the outlet hole (return ports 564, paragraph [0064] and Fig. 11, Busche), and, in a vicinity of each of the singular points, the protrusion component is disposed (the Examiner takes the position that valve 536 is in the vicinity of, at least, the outlet hole [564], Fig. 11, reproduced below).

    PNG
    media_image2.png
    155
    373
    media_image2.png
    Greyscale

Further, Busche discloses the inlet hole and the outlet hole are singular points of a temperature distribution in the coolant flow channel (“[c]oolant is pumped through the channels to absorb heat from the cooling plate and pumped to a heat exchanger to cool the fluid which is then recirculated back to the cooling plate”, emphasis added, paragraph [0043], Busche).  The Examiner takes the position that the pump is would inherently change the flow of coolant, at least, at i.e., when the pump is ‘on’ the flow is different when the pump is ‘off’).
Regarding claim 5, Busche discloses all of the limitations of independent claim 1, which claim 5 depends upon, as discussed above.  Additionally, Busche discloses wherein a through hole (feedthrough holes 508, paragraph [0058] and Fig. 7, reproduced below, Busche) is formed in the coolant flow channel (supply plenums 532, cooling chambers 530, and return plenums 566, Figs. 9-11, Busche), and wherein the through hole is a singular point of a temperature distribution (“[t]he feedthrough may be provided by a sleeve 518”, paragraph [0059] and Fig. 7, Busche) in the coolant flow channel (supply plenums 532, cooling chambers 530, and return plenums 566, Figs. 9-11, Busche), and the protrusion component (valve 536, Figs. 9-11, Busche) is disposed in a vicinity of the singular point (“[b]y moving the valve plug manually or automatically, the flow through each individual cooling zone can be adjusted”, emphasis added, paragraph [0061], Busche).

    PNG
    media_image6.png
    146
    390
    media_image6.png
    Greyscale


Regarding claim 6, Busche discloses all of the limitations of independent claim 1, which claim 6 depends upon, as discussed above.  Additionally, Busche discloses wherein the protrusion component (valve 536, Figs. 9-11, Busche) is a screw (“[t]he valve plug or valve body [536] is threaded against the bottom plate and can be moved up and down through rotation”, paragraph [0061] and Figs. 9-10, Busche).
Regarding claim 7, Busche discloses all of the limitations of independent claim 1, which claim 7 depends upon, as discussed above.  Additionally, Busche discloses wherein the assembly (chuck assembly 142, paragraph [0036] and Fig. 1, Bushce) provided with the coolant flow channel (supply plenums 532, cooling chambers 530, and return plenums 566, Figs. 9-11, Busche) includes a mounting surface (“[t]he workpiece 110 is disposed on a top surface of a … puck [ceramic puck 502] of the chuck assembly”, paragraph [0038] and Fig. 5, Busche) and an electrostatic chuck (electrostatic chuck [ESC] 500, Abstract and Fig. 7, Busche), wherein the mounting surface (top surface of the ceramic puck 502, Fig. 10, reproduced below, Busche) is disposed adjacent to the base (top plate 512, a middle plate 514, and a bottom plate 516, paragraph [0057] and Figs. 9-11, Busche), and an object to be processed (workpiece 110, Fig. 1, Busche) is placed Busche), and wherein the electrostatic chuck (electrostatic chuck [ESC] 500, Abstract and Fig. 7, Busche) electrostatically attracts (“an apparatus has a dielectric puck to electrostatically grip a silicon wafer”, Abstract, Busche) the object to be processed (workpiece 110, Fig. 1, Busche).  

    PNG
    media_image3.png
    230
    326
    media_image3.png
    Greyscale


Regarding claim 8, Busche discloses all of the limitations of independent claim 1, which claim 8 depends upon, as discussed above.  Additionally, Busche discloses wherein the assembly (chuck assembly 142, paragraph [0036] and Fig. 1, Bushce) provided with the coolant flow channel (supply plenums 532, cooling chambers 530, and return plenums 566, Figs. 9-11, Busche) includes a plate puck [ceramic puck 502] to generate an electrostatic field with which to grip a workpiece, such as a silicon substrate” emphasis added, paragraph [0042], Busche) disposed adjacent to the base (top plate 512, a middle plate 514, and a bottom plate 516, paragraph [0057] and Figs. 9-11, Busche), wherein the plate shaped component functions as an electrode (“[a] clamp electrode 554 is embedded into the ceramic puck 502 to supply an electrostatic force to retain a silicon substrate against the ceramic” emphasis added, paragraph [0063], Busche).
Regarding claim 9, Busche discloses a substrate processing apparatus (plasma etch system 100, Fig. 1, reproduced below, Busche) comprising:  a mounting table (chuck assembly 142, paragraph [0036] and Fig. 1, Busche) disposed in a processing container (grounded chamber 105, paragraph [0037] and Fig. 1, Busche), wherein an object to be processed (workpiece 110, paragraph [0037] and Fig. 1, Busche) is placed on the mounting table (chuck assembly 142, paragraph [0036] and Fig. 1, Busche); an upper electrode (plasma generating element 135, paragraph [0037] and Fig. 1, Busche) disposed to face the mounting table (chuck assembly 142, paragraph [0036] and Fig. 1, Busche).

    PNG
    media_image1.png
    493
    362
    media_image1.png
    Greyscale

Further, Busche discloses an assembly (cooling base assembly 144, paragraph [0038] and Fig. 1, Busche) provided with a coolant flow channel (supply plenums 532, cooling chambers 530, and return plenums 566, Figs. 9-11, Busche), wherein the assembly (cooling base assembly 144, paragraph [0038] and Fig. 1, Busche) provided with the coolant flow channel (supply plenums 532, cooling chambers 530, and return plenums 566, Figs. 9-11, Busche) includes a base (top plate 512, a middle plate 514, and a bottom plate 516, paragraph [0057] and Figs. 9-11, Busche) in which the coolant flow channel (supply plenums 532, cooling chambers 530, and return plenums 566, Figs. 9-11, Busche) is formed and Busche) disposed in the coolant flow channel, the protruding component being liftable or rotatable (“[t]he valve plug or valve body [536] is threaded against the bottom plate and can be moved up and down through rotation”, paragraph [0061] and Figs. 9-10, Busche), and wherein the assembly (cooling base assembly 144, paragraph [0038] and Fig. 1, Busche) provided with the coolant flow channel (supply plenums 532, cooling chambers 530, and return plenums 566, Figs. 9-11, Busche) is disposed in at least one of the mounting table (chuck assembly 142, paragraph [0036] and Fig. 1, Busche) and the upper electrode (plasma generating element 135, paragraph [0037] and Fig. 1, Busche).

    PNG
    media_image3.png
    230
    326
    media_image3.png
    Greyscale

i.e., the base).
Further, Busche discloses “the three plates may be joined together with screws, welding, brazing, adhesives or some combination of these approaches and techniques” (paragraph [0072]).  In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) (A claim to a fluid transporting vehicle was rejected as obvious over a prior art reference which differed from the prior art in claiming a brake drum integral with a clamping means, whereas the brake disc and clamp of the prior art comprise several parts rigidly secured together as a single unit. The court affirmed the rejection holding, among other reasons, "that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice.").
Therefore, the Examiner takes the position that a person of ordinary skill in the art would have found it obvious to consider the top plate 512, the middle plate 514, and the bottom plate 516, as an integral, single structural element (i.e., the base).
Regarding claim 10, Busche discloses a method of controlling (Fig. 19, reproduced below, Busche) an assembly (chuck assembly 142, Fig. 1, Busche) Busche).	

    PNG
    media_image4.png
    372
    249
    media_image4.png
    Greyscale

Busche discloses wherein the assembly (chuck assembly 142, Fig. 1, Busche) provided with the coolant flow channel (supply plenums 532, cooling chambers 530, and return plenums 566, Figs. 9-11, Busche) includes a base (top plate 512, a middle plate 514, and a bottom plate 516, paragraph [0057] and Figs. Busche) in which the coolant flow channel is formed, a protrusion component (valve 536, Figs. 9-11, Busche) disposed in the coolant flow channel (supply plenums 532, cooling chambers 530, and return plenums 566, Figs. 9-11, Busche), and a heater (“the chuck assembly 142 may include different heater zones, such as a center zone 141 and edge zones 199, each zone 141, 199 may be independently controllable to the same or to different temperature set points”, paragraph [0038] and Fig. 1, Busche).

    PNG
    media_image5.png
    196
    462
    media_image5.png
    Greyscale

Further, Busche discloses wherein the method includes supplying the coolant at a predetermined temperature (“[t]he controller 170 may include a temperature controller 175 to execute temperature control algorithms (e.g., temperature feedback control) and may be either software or hardware or a combination of both software and hardware”, paragraph [0039] and Fig. 1, Busche) to the coolant flow channel (the temperature controller 175 is coupled to first, second, and third heat exchanger (HTX) 177-179, paragraph [0040] and Fig. 1, Busche), supplying predetermined electric power to the heater (“[h]eat is Busche), and controlling vertical movement or rotation of the protrusion component (valve 536, Figs. 9-11, Busche) in response to the electric power supplied to the heater (“[t]he individual adjustment of each valve may be used to achieve extremely uniform wafer temperature during a fabrication process”, paragraph [0091] and Fig. 19, Busche).  Further, Busche discloses “[i]n addition the ESC may be calibrated to a deliberately non-uniform temperature profile. This may be used to compensate for chamber level asymmetries” (paragraph [0091] and Fig. 19, Busche).
In this obviousness rejection, the Examiner will take a slightly different interpretation of the recited base.  Specifically, the Examiner will interpret the coolant flow channel as being contained within a single, integral element (i.e., the base).
Further, Busche discloses “the three plates may be joined together with screws, welding, brazing, adhesives or some combination of these approaches and techniques” (paragraph [0072]).  In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) (A claim to a fluid transporting vehicle was rejected as obvious over a prior art reference which differed from the prior art in claiming a brake drum integral with a clamping means, whereas the brake disc and clamp of the prior art comprise several parts rigidly secured together as a single unit. The court 
Therefore, the Examiner takes the position that a person of ordinary skill in the art would have found it obvious to consider the top plate 512, the middle plate 514, and the bottom plate 516, as an integral, single structural element (i.e., the base).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Busche in view of Korean Patent No. KR100532322B1 (hereinafter ‘322), translation is attached in this Office Action.
Regarding claim 4, Busche discloses all of the limitations of independent claim 1, which claim 4 depends upon, as discussed above.  Additionally, Busche discloses the coolant flow channel (supply plenums 532, cooling chambers 530, and return plenums 566, Figs. 9-11, Busche) and the protrusion component (valve 536, Figs. 9-11, Busche) is disposed at the singular point of a temperature distribution (“[b]y moving the valve plug manually or automatically, the flow through each individual cooling zone can be adjusted”, paragraph [0061], Busche).
Further, Busche discloses “hexagonal areas 570 that define the coolant chambers 530 with respect to the top plate (not shown)…. The return outlets are on Busche discloses “[w]hile hexagonal areas are shown, the invention is not so limited…. An alternating brick style configuration may be used or any of a variety of polygonal and curved coolant areas may be used, depending on the particular implementation.”  Paragraph [0067] and Fig. 12.

    PNG
    media_image7.png
    212
    432
    media_image7.png
    Greyscale

However, Busche does not explicitly disclose a spiral shape, wherein a central portion of the coolant flow channel at which a direction of a flow of the coolant changes.
‘322 is directed toward a support plate for a wafer.  ‘322 teaches a spiral shape (“cooling pipe 105 is piped along the hollow 131 of the heat transfer plate 103, as shown in FIG. 4, spirally piped into the heat transfer plate 103”, page 3 and Fig. 4, reproduced below, ‘322), wherein a central portion of the coolant flow channel at which a direction of a flow of the coolant changes (see annotated Fig. 4 with an arrow pointing in a counterclockwise direction to illustrate the coolant 

    PNG
    media_image8.png
    700
    687
    media_image8.png
    Greyscale

The Examiner asserts that the configuration of the spiral shape was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed shape 
In addition, the Examiner takes the position that a person of ordinary skill in the art would have found it obvious to reverse the flow of coolant, as taught by ‘322, to have the coolant flows inward in a clockwise direction, and the coolant flows outward in the counterclockwise direction.  The Supreme Court held that “obvious to try” was a valid rationale for an obviousness finding, for example, when there is a "design need" or "market demand" and there are a "finite number" of solutions.  See also MPEP 2144.  The Examiner asserts that there are only two possible solutions: 1. Coolant flows in a clockwise direction and out in a counterclockwise direction; 2. Coolant flows in a counterclockwise direction and out in a clockwise direction.  Further, the Examiner takes the position that either solution produces the predictable result of “the wafer baking plate can be heated or cooled rapidly while maintaining a uniform temperature distribution” (page 5, ‘322).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Busche to incorporate the teachings of ‘322 to include a spiral shape, wherein a central ‘322, Abstract.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C GIBSON whose telephone number is (571)270-7896.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/WCG/Examiner, Art Unit 3761                                                                                                                                                                                                        

/JUSTIN C DODSON/Primary Examiner, Art Unit 3761